         Case 1:17-cr-00548-PAC Document 498 Filed 08/31/21 Page 1 of 3
                                                     U.S. Department of Justice            Page 1

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 31, 2021

BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte,
               S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        The Government respectfully submits this letter to request an order from the Court with
respect to the scope of the defendant’s standby counsel responsibilities, specifically, standby
counsel’s role in facilitating the defendant’s communications with the Government. Because the
defendant is now pro se, he no longer has the assistance of counsel in communicating with the
Government on his behalf and, because he is subject to SAMs, he does not have the ability to use
ordinary means of delivery. Standby counsel, however, is available to “assist[] the pro se
defendant in overcoming routine procedural or evidentiary obstacles to the completion of some
specific task.” McKaskle v. Wiggins, 465 U.S. 168, 183 (1980). This assistance to overcome a
routine obstacle, namely, the defendant’s delivery of correspondence concerning this prosecution
to the Government, is required here. Because standby counsel has refused to assist the
defendant—asserting inaptly that standby counsel does not work for the government—the
Government seeks the Court’s assistance.

        By email dated August 24, 2021, standby counsel advised the Government that the
defendant had left correspondence for the Government in the courthouse outside the Sensitive
Compartmented Information Facility (“SCIF”) and that it had been there for a week. As
described below, the courthouse hallway is not a mailbox and the Government cannot accept
service of letters, motions, or filings by leaving them in the courthouse hallway.1 The
Government does not know if the defendant has left other documents in the courthouse hallway
intended for the Government or, if so, for how long they were unattended. The Government has



1
 Rules of service require delivery to the recipient or an authorized representative. See, e.g., Fed.
R. Civ. P. 5(b); Local Civil Rules 5.2 & 5.3.
         Case 1:17-cr-00548-PAC Document 498 Filed 08/31/21 Page 2 of 3

                                                                                           Page 2


suggested several proposals for the defendant to send mail relating to this case, all of which have
been rejected by standby counsel.2

        By way of background, the defendant is produced to the SCIF approximately twice
weekly to review classified discovery in preparation for trial. He is monitored by USMS and FBI
personnel for security purposes. The defendant is accompanied at all times by standby counsel or
by cleared paralegals under the supervision of standby counsel. The courthouse SCIF and the
hallway outside are controlled by the court. The courthouse itself is open to the public. The
Government does not have access to the SCIF, does not attend or monitor the SCIF facility, and
has no control over the hallway or over access to the hallway. We understand that a chair has
been placed outside the SCIF with a bin on the seat so that counsel and cleared paralegals can
leave their phones outside the SCIF. The bin is not monitored or secured in any way.

        For these reasons, the Government cannot accept leaving mail in the courthouse hallway
as effective service on the Government. The Government cannot accept responsibility for the
defendant’s documents merely by virtue of his placing them in a temporary bin set up in the
hallway to hold counsel’s phones. It is also not secure for an inmate under SAMs, based on his
repeated disclosures and attempted disclosures of classified information, to leave correspondence
or documents unattended in the courthouse hallway.3 The Government has suggested several
reasonable proposals for the defendant to deliver correspondence:

       (1) First, standby counsel—who is present with the defendant at the SCIF during all of
       his visits, personally or though paralegal staff—can scan and email correspondence to the
       AUSAs assigned to this matter. Standby counsel already scans and files the defendant’s
       letters and motions to the Court by ECF, and have filed approximately nine motions and
       letters on his behalf to date. See, e.g., D.E. 488, 489, 490, 491, 493, 494, 495, 496, & 497.
       Accordingly, standby counsel’s emailing letters to the Government on the defendant’s
       behalf appears to be a minimal additional burden in order to ensure the defendant’s
       ability to communicate with the Government about his case.

       (2) Second, correspondence can be delivered to the U.S. Attorney’s Office space on the
       5th floor of the courthouse, so long as staff is present to accept it.

       (3) Third, correspondence can be delivered to the U.S. Attorney’s Office at One St.
       Andrew’s Plaza, which is one block from the courthouse and staffed at all hours.

       (4) Fourth, standby counsel can notify the Government that they have a letter from the
       defendant and, if personnel are available, the Government as a courtesy will collect the
       correspondence from standby counsel.


2
 In addition to written communications, the defendant can request phone calls to address any
matters that cannot be addressed through correspondence, with advance scheduling.
3
  “Despite escalating restrictions on Schulte’s freedom prior to his isolation in 10 South, Schulte
continued to flout Court orders and his bail conditions, protective order, BOP rules, and procedures
for handling classified information.” D.E. 127 at 8.
         Case 1:17-cr-00548-PAC Document 498 Filed 08/31/21 Page 3 of 3

                                                                                            Page 3


The Government has requested the courtesy of notification by email of any deliveries to the U.S.
Attorney’s Office space at the courthouse or One St. Andrew’s Plaza to ensure that delivery to
the responsible AUSAs is not delayed because of COVID-19 teleworking protocols. Documents
should not be left in the courthouse hallway overnight or unattended.

        Standby counsel has rejected each of these proposals. The only argument standby counsel
has offered is that “[w]e do not work for you,” meaning the Government. Counsel states that the
defendant will call the Government to give notice that he has left correspondence in the hallway.
Standby counsel has offered no proposals of their own to facilitate the defendant’s ability to send
correspondence relating to his case. Standby counsel has also sought to instruct courthouse and
USMS personnel that any documents the defendant places in the bin must be left there after the
defendant is returned to the MCC.

         For the reasons described above, the defendant’s attempt to serve documents on the
Government by leaving them in the courthouse hallway is unreliable, unsecure, inappropriately
shifts the burden of mail delivery from the sender to the recipient, and inappropriately treats the
courthouse hallway as a post office. It is not consistent with any rule of service. Standby
counsel’s contention that the Government’s reasonable proposals amount to “working for the
Government” misapprehends the issue. The role of standby counsel is to assist the defendant.
The defendant appears unable to effectively serve the Government and his proposal to “deliver”
mail by leaving it in a courthouse hallway is inadequate and inappropriate. However, just as
standby counsel is available to assist the defendant with court filings, standby counsel also is
available to assist the defendant in overcoming his inability to effectively deliver correspondence
relating to his prosecution to the Government. The Government has offered several proposals to
do so that are reasonable and minimally burdensome. The Government respectfully submits that
standby counsel’s position is inconsistent with the defendant’s ability to effectively serve written
communications, with the Court’s order appointing standby counsel, and with the orderly
progress of this case.

        For the foregoing reasons, the Government respectfully requests that the Court enter an
order clarifying that assisting the defendant with the delivery of correspondence relating to this
case to the Government is within the scope of the order appointing standby counsel. The
Government regrets the necessity of bringing this matter to the Court’s attention.


                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney

                                                  By:          /s/
                                                        David W. Denton, Jr. / Michael D. Lockard
                                                        Assistant United States Attorneys
                                                        212-637-2744/-2193

cc: Standby counsel (by ECF)
    Joshua Adam Schulte (by hand, via MCC Legal)
